DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first input” in claim 19,
“a second input” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action, “a first input unit” is mentioned in [0077] of the specification but there is no hardware associated with the input and there is no hardware connected to software, “a second input” is mentioned in [0077] of the specification but there is no hardware associated with the input and there is no hardware connected to software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim language invoked 35 USC 112f interpretation as seen in the above interpretation section. however, the language of the specification ails to describe a hardware associated with software steps for “a first input” and “ a second input” recited in claim 19. Therefore, the claim is seen as lacking written description.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “arranging a sensor on at least one surface point of the at least two surface points of the surface of the examination object during the first time period” which is considered indefinite. It is not clear to the examiner how a sensor can be arranged on at least one surface point of the examination object and position data regarding the surface point can both be performed during the same first time period. The sensor would need to be arranged on the surface point before position data can be acquired, meaning the two steps must be performed during two separate time periods. 
Claim 15 recites the limitation “at least one surface point” in line 1 which is considered indefinite. It is not clear to the examiner whether the at least one surface point in claim 15 is the same as the at least two surface points in claim 1 or if they are a different surface point.
Claim limitation “a first input” and “a second input” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose a hardware associated with the “a first input” and “a second input”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, 10, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Eble et al. (WO 2012066494 A2, hereinafter Eble).
Regarding claim 1, Eble teaches a method (pg. 1 line 1) for generating a deformation model for a tissue of an examination object (pg. 3, lines 2-5, “method…for compensating intra-fractional motion” and pg. 5, lines 15-17 disclose deriving “a model for predicting the internal motion (intra-fractional motion)”. A model for predicting motion is considered the deformation model) dependent upon a positioning of the examination object (pg. 5, lines 15-17 disclose the motion model is generated from the internal and external motion of the object), comprising: 
acquiring, via one or more processors (pg. 3, lines 24-26 discloses the apparatus is implemented using a processor), magnetic resonance (MR) data recorded during a first time period from a region of interest comprising the tissue of the examination object (pg. 5, lines 9-11 discloses a sequence of images is obtained. Pg. 1, lines 1-9 discloses the acquired images are from a magnetic resonance (MR) unit, meaning the images are MR data. Also, pg. 5, lines 29-30); 
ascertaining, via one or more processors (pg. 3, lines 24-26 discloses the apparatus is implemented using a processor), time-resolved first position data describing the tissue based on the MR data (pg. 6, lines 1-3 discloses the obtained internal motion is analyzed to derive a 3D motion vector of the tumor or other internal target); 
acquiring, via one or more processors (pg. 3, lines 24-26 discloses the apparatus is implemented using a processor), time-resolved second position data recorded during the first time period from at least two surface points associated with a surface of the examination object (pg. 5, lines 32-34 discloses “external surrogate markers are acquired simultaneously in an external marker acquisition step and the data from imaging and external markers is recorded synchronously” because multiple external markers are acquired it is understood that at least two markers (surface points) are acquired. Pg. 4, line 34-pg. 5, line 6 discloses the external markers are markers attached to the target object such as the chest); and 
determining, via one or more processors (pg. 3, lines 24-26 discloses the apparatus is implemented using a processor), the deformation model for the tissue by correlating the first position data with the second position data (pg. 5, lines 15-18 “the motion model generator 40 correlates the obtained internal motion with the external motion output of the marker extractor 30 to derive a model for predicting the internal motion”).
Regarding claim 2, Eble teaches the method of claim 1, as set forth above. Eble further teaches arranging a sensor on at least one surface point of the at least two surface points of the surface of the examination object during the first time period (Pg. 4, line 34-pg. 5, line 6 discloses the external markers are markers attached to the target object such as the chest).
Regarding claim 6, Eble teaches the method of claim 1, as set forth above. Eble further teaches the act of ascertaining the time-resolved first position data comprises determining a fixed tissue point (pg. 4, lines 20-22 disclose the internal target is a tumor or organ within the target object and line 14, “real internal tumor motion”. The tumor or organ is considered the fixed tissue point because only its motion is being tracked).
Regarding claim 7, Eble teaches the method of claim 1, as set forth above. Eble further teaches the act of ascertaining the time-resolved first position data comprises determining tissue-specific landmarks (pg. 4, lines 20-22 disclose the internal target is a tumor or organ within the target object. The surface of the tumor or organ is considered the determined tissue-specific landmarks to be tracked within the tissue of the target object 20).
Regarding claim 9, Eble teaches the method of claim 7, as set forth above. Eble further teaches the act of ascertaining the time-resolved first position data comprises determining a deformation field and/or a vector field based on the tissue-specific landmarks (pg. 6, lines 2-3, “derive a 3D motion vector of the tumor or other internal target from the list mode data”).
Regarding claim 10, Eble teaches the method of claim 6, as set forth above. Eble further teaches the act of determining the deformation model comprises correlating the first position data with the second position data by relating the fixed tissue point with at least one surface point of the at least two surface points of the surface of the examination object (pg. 5, lines 15-18 “the motion model generator 40 correlates the obtained internal motion with the external motion output of the marker extractor 30 to derive a model for predicting the internal motion” and pg. 4, lines 14-15, “robust external markers are linked to the real internal tumor motion”).
Regarding claim 13, Eble teaches the method of claim 1, as set forth above. Eble further teaches the act of determining the deformation model comprises correlating the first position data with the second position data by using a trained artificial neural network (pg. 6, lines 4-9, “motion model is derived as a base model, e.g. by self-learning based on neuronal networking, which builds a link between derived external motions (observation of external marker motion) and measured internal target motion (e.g. motion vector)”).
Regarding claim 15, Eble teaches the method of claim 1, as set forth above. Eble further teaches ascertaining third position data from at least one surface point of the surface of the examination object (pg. 6, lines 10-11, “external marker data (EMD) is obtained”); and 
determining fourth position data describing the tissue based on the third position data and the deformation model (pg. 6, lines 10-14 disclose using the obtained external marker data and the generated motion base model (deformation model) to derive an individualized motion model that is used to estimate or predict the internal target motion. Additionally, pg. 5, lines 15-19 discloses the derived deformation model is used for the predicting the internal motion based on observed external motion and the Abstract “reliable predicting of tumor position based on external markers alone is possible”).
Regarding claim 16, Eble teaches the method of claim 15, as set forth above. Eble further teaches using the fourth position data to perform an interventional examination of the examination object and/or in combination with image data mapping the tissue of the examination object (pg. 5, lines 15-22 discloses using the predicted internal motion to control beams in photon therapy which is considered an interventional examination and claim 7. Additionally pg. 7, lines 1-4 disclose the motion compensation algorithm (which uses predicted internal motion) is trained to a specific patient and controls the therapeutic device using only the external motion markers, meaning the position of the markers (fourth position data) are used for the therapy (interventional examination) and also in combination with the image data mapping (external markers represent a map of the patient)).
Regarding claim 18, Eble teaches a non-transitory computer-readable medium having instructions stored thereon (pg. 6, lines 20-25 disclose the steps of the method are implemented using software routines for controlling a processor or computer device) that, when executed by one or more processors (pg. 6, lines 20-25 discloses the steps are implements on a processor), cause the one or more processors to generate a deformation model for a tissue of an examination object (pg. 3, lines 2-5, “method…for compensating intra-fractional motion” and pg. 5, lines 15-17 disclose deriving “a model for predicting the internal motion (intra-fractional motion)”. A model for predicting motion is considered the deformation model) dependent upon a positioning of the examination object (pg. 5, lines 15-17 disclose the motion model is generated from the internal and external motion of the object) by:
acquiring magnetic resonance (MR) data recorded during a first time period from a region of interest comprising the tissue of the examination object (pg. 5, lines 9-11 discloses a sequence of images is obtained. Pg. 1, lines 1-9 discloses the acquired images are from a magnetic resonance (MR) unit, meaning the images are MR data. Also, pg. 5, lines 29-30); 
ascertaining time-resolved first position data describing the tissue based on the MR data (pg. 6, lines 1-3 discloses the obtained internal motion is analyzed to derive a 3D motion vector of the tumor or other internal target); 
acquiring time-resolved second position data recorded during the first time period from at least two surface points associated with a surface of the examination object (pg. 5, lines 32-34 discloses “external surrogate markers are acquired simultaneously in an external marker acquisition step and the data from imaging and external markers is recorded synchronously” because multiple external markers are acquired it is understood that at least two markers (surface points) are acquired. Pg. 4, line 34-pg. 5, line 6 discloses the external markers are markers attached to the target object such as the chest); and 
determining the deformation model for the tissue by correlating the first position data with the second position data (pg. 5, lines 15-18 “the motion model generator 40 correlates the obtained internal motion with the external motion output of the marker extractor 30 to derive a model for predicting the internal motion”).
Regarding claim 19, Eble teaches a magnetic resonance (MR) device (pg. 1, lines 1-9 discloses the invention is an imaging device, specifically an MR imaging device) for generating a deformation model for a tissue of an examination object (pg. 3, lines 2-5, “method…for compensating intra-fractional motion” and pg. 5, lines 15-17 disclose deriving “a model for predicting the internal motion (intra-fractional motion)”. A model for predicting motion is considered the deformation model) in dependence on a positioning of the examination object (pg. 5, lines 15-17 disclose the motion model is generated from the internal and external motion of the object), comprising:
a first input configured to acquire MR data recorded during a first time period from a region of interest comprising the tissue of the examination object (pg. 5, lines 9-11 discloses a sequence of images is obtained. Pg. 1, lines 1-9 discloses the acquired images are from a magnetic resonance (MR) unit, meaning the images are MR data. Also, pg. 5, lines 29-30); 
ascertaining circuitry (the electronic circuitry of the device shown in fig. 1) configured to ascertain time-resolved first position data describing the tissue based on the MR data (pg. 6, lines 1-3 discloses the obtained internal motion is analyzed to derive a 3D motion vector of the tumor or other internal target); 
a second input configured to acquire time-resolved second position data recorded during the first time period from at least two surface points associated with a surface of the examination object (pg. 5, lines 32-34 discloses “external surrogate markers are acquired simultaneously in an external marker acquisition step and the data from imaging and external markers is recorded synchronously” because multiple external markers are acquired it is understood that at least two markers (surface points) are acquired. Pg. 4, line 34-pg. 5, line 6 discloses the external markers are markers attached to the target object such as the chest); and 
determining circuitry (the electronic circuitry of the device shown in fig. 1) configured to determine the deformation model for the tissue by correlating the first position data with the second position data (pg. 5, lines 15-18 “the motion model generator 40 correlates the obtained internal motion with the external motion output of the marker extractor 30 to derive a model for predicting the internal motion”).
Regarding claim 20, Eble teaches the MR device of claim 19, as set forth above. Eble further teaches detector circuitry (the electronic circuitry of the device shown in fig. 1) configured to acquire the second position data from the at least two surface points of the surface of the examination object (pg. 5, lines 32-34 discloses “external surrogate markers are acquired simultaneously in an external marker acquisition step” because multiple external markers are acquired it is understood that at least two markers (surface points) are acquired. Pg. 4, line 34-pg. 5, line 6 discloses the external markers are markers attached to the target object such as the chest).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eble in view of Sabczynski et al. (US 20160236009, as recited in applicant’s 07/27/2021 IDS, hereinafter Sabczynski).
Regarding claim 3, Eble teaches the method of claim 1, as set forth above. Eble does not specifically teach the act of acquiring the time-resolved second position data comprises optically acquiring the time-resolved second position data during the first time period.
However,
Sabczynski in a similar field of endeavor teaches acquiring the time-resolved second position data comprises optically acquiring the time-resolved second position data ([0087]-[0092] disclose obtaining coordinates for a part of a surface of the body of a patient by using a surface scanner which entails optically scanning the surface to provide information regarding the position and shape of the surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Eble to have acquiring the time-resolved second position data comprise optically acquiring the time-resolved second position data during the first time period because it amounts to simple substitution of one known element for another to obtain the predictable results of identifying the positions of the surface points on the surface of the examination object.
Regarding claim 4, Eble teaches the method of claim 1, as set forth above. Eble does not specifically teach the act of acquiring the time-resolved second position data comprises acquiring the second position data via a camera during the first time period.
However,
Sabczynski in a similar field of endeavor teaches acquiring the time-resolved second position data comprises optically acquiring the second position data via a camera ([0087]-[0091] disclose obtaining coordinates for a part of a surface of the body of a patient by using a plurality of cameras enabling photogrammetry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Eble to have acquiring the time-resolved second position data comprise optically acquiring the second position data via a camera during the first time period because it amounts to simple substitution of one known element for another to obtain the predictable results of identifying the positions of the surface points on the surface of the examination object.
Regarding claim 8, Eble teaches the method of claim 7, as set forth above. Eble does not specifically teach the act of ascertaining the time-resolved first position data comprises determining a statistical tissue model based on the tissue-specific landmark.
However,
Sabczynski in a similar field of endeavor teaches ascertaining the time-resolved first position data comprises determining a statistical tissue model based on the tissue-specific landmark ([0064]-[0065] discloses the “biomechanical model comprises a patient-specific mesh of…the organ”. The patient specific mesh is considered the statistical tissue model as defined in [0032] of the present applications specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Eble to have ascertaining the time-resolved first position data comprise determining a statistical tissue model based on the tissue-specific landmark. The motivation to apply the known technique of having the ascertaining the time-resolved first position data comprise determining a statistical tissue model based on the tissue-specific landmark of Sabczynski to the method Eble would be to allow for the predictable results of allowing the user to view a patient specific representation of the target region.  
Regarding claim 11, Eble teaches the method of claim 7, as set forth above. Eble does not specifically teach the examination object adopts at least two positions during the first time period.
However,
Sabczynski in a similar field of endeavor teaches the examination object adopts at least two positions during the first time period ([0034], “the data corresponding to the first point in time may be gathered for a plurality of first points in time, which span a first period of time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Eble to have the examination object adopt at least two positions during the first time period mark. The motivation to apply the known technique of having the examination object adopt at least two positions during the first time period of Sabczynski to the method Eble would be to allow for the predictable results of allowing for the system to track multiple targets at once, thereby reducing the need for performing a second procedure. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eble in view of Sela et al. (US 20180197346, hereinafter Sela).
Regarding claim 5, Eble teaches the method of claim 1, as set forth above. Eble further teaches at least one surface point of the at least two surface points of the surface of the examination object corresponds to the chest (pg. 2, line 29, “motion markers on the patient’s chest”).
Eble does not specifically teach surface point includes one of a forehead, chin, nose, shoulder, elbow, knee, front of foot, heel, hip, wrist, or skullcap of the examination object.
However,
Sela in a similar field of endeavor teaches the surface point includes one of a forehead, chin, nose, shoulder, elbow, knee, front of foot, heel, hip, wrist, or skullcap of the examination object ([0020] discloses “markers, also referred to as fiducial markers, may be mounted on patient 104, for example at various points on the head of patient 104”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Eble to have the surface point include one of a forehead, chin, nose, shoulder, elbow, knee, front of foot, heel, hip, wrist, or skullcap of the examination object because it amounts to simple substitution of one known element for another to obtain the predictable results of identifying a reference location to track the movement of the region of interest.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eble in view of Vester et al. (US 20210208219, hereinafter Vester).
Regarding claim 12, Eble teaches the method of claim 7, as set forth above. Eble does not specifically teach the first time period comprises at least one sleeping phase associated with the examination object.
However,
Vester in a similar field of endeavor teaches obtaining MR images during a sleeping phase of the examination object ([0104] discloses using magnetic resonance apparatus’s to monitor patients over prolonged periods of time that include sleeping periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Eble to have the first time period comprise at least one sleeping phase associated with the examination object. The motivation to make this modification would be to allow for the imaging device to obtain images of the patient while they are no longer making deliberate movements, as recognized by Vester ([0106]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eble in view of Vortman et al. (US 20120059243, hereinafter Vortman).
Regarding claim 14, Eble teaches the method of claim 1, as set forth above. Eble does not specifically teach storing the deformation model as part of a virtual image of the examination object.
However,
Vortman in a similar field of endeavor teaches storing the deformation model as part of a virtual image of the examination object ([0012], [0027] and claim 7 disclose storing image data and the vector based movement models in order to compare them together, meaning they are stored together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Eble to have stored the deformation model as part of a virtual image of the examination object. The motivation to apply the known technique of storing the deformation model as part of a virtual image of the examination object of Vortman to the method of Eble would be to allow for the predictable results of retrieving both the image and model together during future analysis.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eble.
Regarding claim 17, Eble teaches the method of claim 15, as set forth above except for the first time period having a duration of at least one hour. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the method of Eble have the first time period be a duration of at least one hour, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 223 (See MPEP 2144.05(II)). In the instant case, the method of Eble would not operate differently with the claimed time period and since the method is intended to acquire multiple forms of data with the same time period (acquiring steps of claim 1) the method would function appropriately having the claimed time period. Further applicant places no criticality on the claimed time period, indicating that “the first time period may have a duration of any suitable length of time…can also have an even longer duration” (specification, [0013]), meaning the first time period could be any time that allows for multiple forms of data to be acquired which Eble teaches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793